Citation Nr: 1724434	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  15-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1955 to December 1955 with the U.S. Air Force, and had two consecutive periods of active service with the U.S. Navy from April 1956 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the RO in Roanoke, Virginia, which denied service connection for hypertension and a right leg disorder.

In March 2017, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issue of service connection for a right leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.	The Veteran has a current diagnosis for hypertension.

2.	The Veteran's hypertension had its onset in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants service connection for hypertension and remands service connection for a right leg disorder, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with hypertension which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeal for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran generally contends that a current hypertension disability had its onset during service.  During the March 2017 Board hearing, the Veteran testified that, despite elevated blood pressure readings in service, he was not informed of high blood pressure problems until shortly after service separation when undergoing a physical examination in 1966 that was required for employment as a truck driver.

At the outset, the Board finds that the Veteran is currently diagnosed with hypertension.  A May 2013 VA examination report reflects the Veteran was diagnosed with hypertension and that the Veteran reported first being diagnosed with hypertension in 1966.

Next, after a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence establishes that the hypertension disability had its onset during active service.  Service treatment records from April 1956 show the Veteran underwent a service entrance examination upon enlistment into the U.S. Navy.  The April 1956 service entrance examination report reflects an elevated systolic blood pressure reading of 134/70.  Service treatment records show the Veteran underwent another examination in September 1959, upon discharge and immediate re-enlistment into active service.  The September 1959 examination report similarly reflects an elevated systolic blood pressure reading of 134/70.  A January 1966 service separation examination report reveals an elevated diastolic blood pressure reading of 118/90.

During the March 2017 Board hearing, the Veteran testified to undergoing a physical examination sometime in 1966 shortly after service separation for the purposes of obtaining employment as a commercial truck driver.  The Veteran credibly testified that due to an elevated diastolic blood pressure reading during this examination, he was given medication and instructed to return in an hour to complete the examination; upon return, the Veteran's blood pressure had sufficiently normalized to levels that allowed for satisfactory physical examination results that were required for employment.

Similarly, during a May 2013 VA examination for hypertension, the Veteran reported first being diagnosed with hypertension shortly after service separation in 1966 during a physical examination required for employment as a truck driver.  The Veteran reported that the hypertension was not treated with medication until many years later.  The May 2013 VA examination report reflects the Veteran was diagnosed with hypertension with an onset date of 1966 based on the Veteran's reported medical history.  Upon conclusion of the examination, the May 2013 VA examiner opined that the Veteran's current hypertension is less likely than not incurred in or caused by the single instance of elevated diastolic blood pressure levels recorded on the January 1966 service separation examination.  The May 2013 VA examiner's rationale was that a single elevated diastolic blood pressure reading of 90 millimeters (mm.) did not meet the criteria for a diagnosis of high blood pressure.

In a May 2017 private medical letter, Dr. A.C. stated the Veteran had been a patient from February 1997 to September 2010, and had been treated for hypertension amongst other ailments.  Upon review of the elevated blood pressure readings recorded in service treatment records, Dr. A.C. noted the 20 mm. increase in diastolic blood pressure from 1959 to 1966 and opined that it is more likely than not that this 20 mm. increase in diastolic blood pressure during active service was a symptom of the same hypertension condition for which Dr. A.C. later treated the Veteran. 

In another May 2017 private medical letter, Dr. G.M. conveyed treating the Veteran for hypertension since 2013.  Dr. G.M. stated that review of service treatment records revealed the Veteran had elevated blood pressure as a young man that went untreated.  Further, Dr. G.M. opined that it is more likely than not that the Veteran's current hypertension and coronary artery disease are related to the untreated hypertension documented in the service treatment records.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether the current hypertension disability had its onset during active service.  Although the May 2013 VA examiner opined that the current hypertension is less likely than not the result of active service, the VA examiner's rationale was based solely on the conclusion that a single elevated diastolic blood pressure reading of 90 mm. did not warrant a diagnosis for high blood pressure; however, the May 2013 VA examiner did not address the other instances of elevated blood pressure readings during service, nor did the VA examiner address the Veteran's reported medical history of being diagnosed with hypertension within the same calendar year as service separation in 1966.  Further, the May 2013 VA examiner did not address whether the elevated blood pressure readings during active service were a symptom of the current hypertension.  Because the May 2013 VA examiner reached the opinion based on a single blood pressure reading recorded on the January 1966 service separation examination report and did not consider the complete medical history during service and following service separation, the Board finds that the May 2013 VA medical opinion is of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez, 22 Vet. App. at 301 (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

On the contrary, the May 2017 private medical opinions from Dr. A.C. and 
Dr. G.M. were based upon a more comprehensive review of the Veteran's medical history.  Both Dr. A.C. and Dr. G.M. had treated the Veteran for hypertension for several years and were familiar with the post-service medical history, and both private providers considered all of the elevated blood pressure levels recorded during active service in formulating their medical opinions.  Moreover, both 
Dr. A.C. and Dr. G.M. reached the opinion that the multiple instances of elevated blood pressure levels during service were symptoms of the current hypertension disability; thus, the Board finds that the May 2017 private medical opinions are highly probative with respect to the question of whether the current hypertension disability had its onset during service.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension have been met.  38 U.S.C.A. §5107; 38 C.F.R. §3.102.  As service connection has been granted on a 

direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. §7104 (West 2014).


ORDER

Service connection for hypertension is granted.


REMAND

Service Connection for a Right Leg Disorder

The Veteran generally contends that a current right leg disorder had its onset during active service.  During the March 2017 Board hearing, the Veteran testified to experiencing right leg pain during service and to seeking medical attention for the right leg pain while in service.

A February 1969 service treatment record reflects the Veteran complained of pain in the right leg that had persisted for four days.  The Veteran described intermittent pain along the right calf and right thigh, with each episode of pain lasting up to two minutes.  The Veteran reported the right leg pain was not precipitated by any movement and denied any history of injury to the right leg.  The February 1969 service treatment record reflects the service examiner diagnosed neuralgia.

The Veteran underwent a VA examination for knee and lower leg conditions in May 2013.  During the May 2013 VA examination, the Veteran reported that the right knee got caught in a "knee knocker" during service, which was immediately precipitated by pain in the entire right leg.  The Veteran reported seeking medical treatment, but was told that there was nothing wrong with the right leg and was found fit to return to duty.  During the May 2013 VA examination, the Veteran conveyed occasionally experiencing symptoms of throbbing pain in the right leg at night, which symptoms were self limiting.

Although the May 2013 VA examination report reflects the claims file had been reviewed, the VA examiner nonetheless assumed that the Veteran had never been diagnosed with a knee or lower leg condition.  Upon conclusion of the May 2013 VA examination, the VA examiner opined that the claimed right leg disorder is less likely than not caused by, or the result of, the episode of acute right leg pain during service, which the VA examiner asserted was self limiting with no sequelae.  

Contrary to the factual assumptions in the May 2013 VA examination report, service treatment records reflect that the Veteran had been diagnosed with neuralgia during service, as reflected in the February 1969 service treatment record.  It is also unclear from the May 2013 VA examination report whether the Veteran had been examined for peripheral nerve conditions consistent with the in-service diagnosis of neuralgia.  Finally, the May 2013 VA examiner did not provide a rationale for the conclusion that the in-service complaint of right leg pain was self limiting with no sequelae.  Based on the foregoing, the Board finds that the May 2013 VA examination was inadequate with respect to evaluating the claimed right leg disorder; therefore, remand for a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

Moreover, in the December 2014 Statement of the Case (SOC) and August 2016 Supplemental Statement of the Case (SSOC) that denied service connection for a right leg disorder, the RO erroneously stated that the February 1969 service treatment record reflecting complaints of right leg pain had predated the Veteran's military service.  As noted above and in military personnel records associated with the electronic file, the Veteran had a total of three periods of active duty service, with the latter two periods being served consecutively from April 1956 to January 1966.  Accordingly, remand is also necessary for the RO to consider service connection for a right leg disorder in the context of the correct periods of active duty service shown in the DD Forms 214 of record.

Finally, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA and private treatment records for the period from August 2016.

Accordingly, the issue of service connection for a right leg disorder is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.

1.  Associate with the record all VA treatment records pertaining to the treatment of a right leg disorder for the period from August 2016.

2.	Schedule the appropriate VA examination to evaluate the right leg disorder.  The claims folder should be made available to the examiner for review, who should indicate on the examination report that he/she has reviewed the relevant documents.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

A)	Does the Veteran have a current diagnosis for a right leg disorder?  If the VA examiner concludes that the Veteran does not have a current diagnosis for a right leg disorder, the VA examiner should explain why the in-service diagnosis of neuralgia is incorrect or no longer applicable.

B)	If the Veteran does have a currently diagnosed right leg disorder, is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's right leg disorder had its onset in service or is otherwise etiologically related to the neuralgia diagnosed in service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.	Thereafter, readjudicate the issue of service connection for a right leg disorder.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


